               Case 20-11768-CSS              Doc 502        Filed 10/21/20       Page 1 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------- x
                                                         :
In re:                                                   :      Chapter 11
                                                         :
Lucky Brand Dungarees, LLC, et al.,1                     :      Case No. 20-11768 (CSS)
                                                         :
                           Debtors.                      :      (Jointly Administered)
                                                         :
-------------------------------------------------------- x       Re: Docket No. 416

SUPPLEMENTAL DECLARATION OF KRISTIN RIDGWAY IN FURTHER SUPPORT
   OF THE APPLICATION OF THE DEBTORS FOR ENTRY OF AN ORDER (I)
     AUTHORIZING EMPLOYMENT AND RETENTION OF KPMG LLP TO
 PROVIDE TAX COMPLIANCE AND CONSULTING SERVICES TO THE DEBTORS
    EFFECTIVE AS OF JULY 29, 2020 AND (II) GRANTING RELATED RELIEF

I, Kristin Ridgway, being duly sworn, deposes and says:

      1.         I am a Certified Public Accountant and a managing director of KPMG LLP, a

professional services firm (“KPMG”). KPMG is the United States member firm of KPMG

International. I submit this supplemental declaration (this “Supplemental Declaration”) on

behalf of KPMG in support of the application [Docket No. 416] (the “Application”)2 of the

above-captioned debtors and debtors in possession (the “Debtors”), for entry of an order,

pursuant to sections 327(a) and 328(a) of title 11 of the United States Code (the “Bankruptcy

Code”), Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the ”Bankruptcy Rules”)

and Rule 2014-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), authorizing the Debtors to


1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
    are: Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores,
    LLC (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is
    540 S Santa Fe Avenue, Los Angeles, California 90013.
2
    Capitalized terms used herein but not otherwise defined shall have those meanings set forth in the Application
    or the Initial Declaration (defined below).




US-DOCS\117705324.4
               Case 20-11768-CSS              Doc 502       Filed 10/21/20        Page 2 of 10




retain and employ KPMG to provide tax compliance and consulting services to the Debtors

effective as of July 29, 2020. This Supplemental Declaration supplements my declaration that

was filed with the Court on September 18, 2020 [Docket No. 416-3] (the “Initial Declaration”)

and includes clarifications and/or additional disclosures. I have personal knowledge of the

matters set forth herein.3

      2.         The client database referenced in paragraph 9 of the Initial Declaration includes

engagements and prospective engagements of all member firms (and their affiliates or

subsidiaries) of KPMG International (collectively, “KPMG Entities”), and is maintained by

KPMG’s Global Business Operations Office funded by KPMG International.                                     KPMG

International has given permission to a small number of professionals located in the United

States to use the system to identify potential conflicts and potentially adverse engagements,

while additional professionals are able to use the system to identify connections. Thus, KPMG’s

review identified current clients of any KPMG member firm (and any of its affiliates or

subsidiaries), as well as former clients with engagements in the past three years and potential

clients with engagements that have not yet been agreed to. This engagement management

system identifies not only the clients but other parties whose interests may be adverse to, in

conflict with, or potentially negatively impacted by the engagement. Accordingly, the search can

identify whether an engagement is adverse to the Debtors or relates to the bankruptcy estates.

For the sake of clarity, the disclosures included in the Initial Declaration identify connections

with KPMG or any KPMG Entities, and none of those connections involved an engagement

which was adverse to the Debtors or their estates. The connections listed on Schedule 2 to the



3
    Certain of the disclosures herein relate to matters within the knowledge of other professionals at KPMG.


                                                        2
              Case 20-11768-CSS          Doc 502          Filed 10/21/20   Page 3 of 10




Initial Declaration to parties unrelated to the Debtors and their affiliates involve only services

that are unrelated to the Debtors or their estates.

     3.        Subsequent to the filing of the Initial Declaration, the Debtors and their advisors

updated the Debtors’ parties in interest list to add certain other parties in interest. In accordance

with the procedures described in the Application and the Initial Declaration, KPMG has

reviewed such updated parties in interest list and conducted additional searches within its records

so as to include these additional parties in its review. These additional parties are identified on

Schedule 1 attached hereto. Based on such additional searches, a summary of those current

potential relationships that KPMG was able to identify using its reasonable efforts is reflected in

Schedule 2 attached hereto. These relationships or potential relationships are unrelated to the

Debtors or their Chapter 11 Cases. To the best of my knowledge and based upon the results of

the relationship search described above and disclosed herein, KPMG neither holds nor represents

an interest adverse to the Debtors’ estates in accordance with section 327 of the Bankruptcy

Code. If a connection arises that relates to services related to the Debtors or their estates, KPMG

will make additional inquiries to determine the nature of the matter and the particular services

provided by the KPMG Entity and include such information in its disclosures to the Court.

     4.        With respect to the list of lawsuits identified on Schedule 2 to the Initial

Declaration, KPMG clarifies that the relevant connection to KPMG is the indented party

immediately below the caption of the litigation:

King Range, Jr. v. 535 Broadway Group LLC and Lucky Brand Dungarees Stores, LLC
  Lucky Brand Dungarees Stores, LLC


Julian Thomas v. Lucky Brand Dungarees Stores USA, LLC and Lucky Brand Dungarees Stores,
LLC
  Lucky Brand Dungarees Stores, LLC


                                                      3
             Case 20-11768-CSS       Doc 502     Filed 10/21/20   Page 4 of 10




Lindsey Morris v. Lucky Brand Dungarees, LLC
  Lucky Brand Dungarees USA, LLC


Brett Desalvo v. Lucky Brand Dungarees USA, LLC
  Lucky Brand Dungarees USA, LLC


Pamela Hill v. Lucky Brand Dungarees, LLC
  Lucky Brand Dungarees, LLC


Yovanny Dominguez v. Lucky Brand Dungarees, LLC
  Lucky Brand Dungarees, LLC


Sedrak Gabriyelian v. Lucky Brand Dungarees, LLC
  Lucky Brand Dungarees, LLC


Marcel Fashions Group, Inc. v. Lucky Brand Dungarees, LLC
 Lucky Brand Dungarees, LLC


Jack Daniel’s Properties, Inc.
  Jack Daniel’s Properties, Inc.


Juan Ruiz v. Lucky Brand Dungarees, LLC, Rapid Deliveries, Inc. and Joseph Muro, Jr.
  Lucky Brand Dungarees, LLC


Kiara Nalli v. Leonard Green & Partners, L.P. dba Lucky Brand Dungarees Stores USA, et al.
  Leonard Green & Partners, L.P.


Chagrin Retail, LLC v. Lucky Brand Dungarees Stores, LLC
  Lucky Brand Dungarees Stores, LLC


Juan Ruiz vs. Lucky Brand Dungarees, LLC
  Lucky Brand Dungarees, LLC




                                             4
              Case 20-11768-CSS          Doc 502      Filed 10/21/20     Page 5 of 10




Smith vs. Lucky Brand Dungarees Stores, LLC
  Smith4
  Lucky Brand Dungarees Stores, LLC

As described in paragraph 2 above, any connections to parties other than the Debtors and their

affiliates are unrelated to the Debtors or their estates. I note that, in some instances (such as the

identification of individuals), counsel to the Debtors is working to gather additional information

to assist KPMG in its review of certain parties to litigation. If additional information is received

which would warrant further disclosure, KPMG will do so in a further supplemental declaration.

     5.        Paragraph 15 of the Initial Declaration identifies that KPMG is the United States

member firm of KPMG International. Member firms in the KPMG organization are members in,

or have other legal connections to, KPMG International. KPMG International acts as the

coordinating entity for the overall benefit of the KPMG member firms but does not provide

professional services to clients. Professional services to clients are exclusively provided by

member firms. For the sake of clarity, the other member firms of the KPMG network of member

firms referenced in Paragraph 16 of the Initial Declaration are all member firms of KPMG

International or are affiliates or subsidiaries of the member firms. Effective October 1, 2020

KPMG International, which had been a Swiss cooperative, was established as an English private

company limited by guarantee.

     6.        KPMG further discloses that in the last fiscal year no client identified on Schedule

2 to the Initial Declaration accounted for more than 1% of its revenue.




4
    “John Smith”, the name of the plaintiff in the lawsuit, is a common name. KPMG’s review identified
    several possible connections to a “John Smith,” but none located in Colbert Count, Alabama, which
    KPMG has been informed is this person’s residence. In any event, all of the connections located by
    KPMG regarding John Smith are unrelated to the Debtors or their estates.


                                                  5
               Case 20-11768-CSS          Doc 502    Filed 10/21/20     Page 6 of 10




     7.          Paragraph 19 of the Initial Declaration referenced compensation for Tax

Compliance and Consulting Services detailed in the Engagement Letter dated March 10, 2020

(Ex. C-1). For the sake of clarity, KPMG confirms that the fees listed in Attachment II to

Exhibit C-1 are estimated fees.

     8.          Paragraph 19 of my Initial Declaration also referenced certain technology fees.

As a further disclosure, these fees relate to technology used by KPMG in providing services to

the Debtors. Specifically, the $5,000 annual technology fee related to KPMG’s Tax Compliance

and Consulting Services (Federal, State and Foreign Income Tax) includes, but is not limited to:

(i) access to KPMG’s encryption file sharing technology (SFTP sites); (ii) high security

encryption technology to protect client data; (iii) Orion client file storage, and database fees, and

(iv) firm wide applications. The $7,200 annual technology fee related to Tax Compliance and

Consulting Services (Use, Sales and Other Taxes) concerns a fee charged by a third-party

provider (Vertex) under a master agreement.

     9.          Paragraph 23 of the Initial Declaration states that according to KPMG’s books

and records, during the 90-day period prior to the Petition Date, KPMG received $183,138.32

from the Debtors for professional services performed and expenses.              A schedule of those

payments are in the chart below:

                                                                                      Date Range for
          Invoice Date      Amount Billed    Date Invoice Paid    Amount Paid       Services Performed
           12/24/2019        $4,127.39          4/27/2020          $4,127.39        November 1, 2019
                                                                                    through November
                                                                                          30, 2019
          09/30/2019         $34,904.00         4/27/2020          $34,904.00            4/1/2019 -
                                                                                        09/19/2019
          09/30/2019          $5,472.00         4/27/2020           $5,472.00            4/1/2019 -
                                                                                        09/19/2019
          03/31/2020         $21,000.00          6/4/2020          $21,000.00           Billing per
                                                                                      Progress Billing
                                                                                      Schedule in EL
                                                                                       dated 3/10/20



                                                 6
             Case 20-11768-CSS          Doc 502    Filed 10/21/20      Page 7 of 10



                                                                                  Date Range for
        Invoice Date      Amount Billed    Date Invoice Paid   Amount Paid      Services Performed
         02/27/2020        $2,958.00          6/12/2020         $2,958.00          February 2020
                                                                                  Transaction Tax
                                                                                  Return services
         03/30/2020         $2,958.00         6/12/2020            $2,958.00         March 2020
                                                                                  Transaction Tax
                                                                                  Return services
         10/08/2019         $3,534.60         6/12/2020             $3,534.60     5/1/18 - 9/30/18
         10/08/2019        $17,684.33         6/12/2020            $17,684.33    10/1/18 - 10/8/19
         03/31/2020        $29,000.00         6/12/2020            $29,000.00        Billing per
                                                                                  Progress Billing
                                                                                  Schedule in EL
                                                                                    dated 3/10/20
         06/22/2020        $11,500.00         6/22/2020            $11,500.00       Per payment
                                                                                  schedule in EL
                                                                                 dated 03/26/2020,
                                                                                billed $10,000 plus
                                                                                   technology fee
         06/16/2020        $12,500.00         6/29/2020            $12,500.00        Billing per
                                                                                  Progress Billing
                                                                                  Schedule in EL
                                                                                    dated 3/10/20
         06/16/2020        $29,000.00         6/29/2020            $29,000.00        Billing per
                                                                                  Progress Billing
                                                                                  Schedule in EL
                                                                                    dated 3/10/20
         06/16/2020         $8,500.00         6/29/2020            $8,500.00         Billing per
                                                                                  Progress Billing
                                                                                  Schedule in EL
                                                                                    dated 3/10/20
                                                                $183,138.32



       10.     To resolve certain issues raised by the United States Trustee, KPMG has agreed to

provide a credit to the Debtors totaling $21,218.93. Such credit will be applied to the first

$21,218.93 requested by KPMG in these Chapter 11 Cases in accordance with the Order (I)

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals and (II) Granting Related Relief [Docket No. 199].

       11.     This declaration is provided in accordance with sections 327 and 328 of the

Bankruptcy Code, Bankruptcy Rule 2014 and Local Rule 2014-1.




                                               7
             Case 20-11768-CSS          Doc 502      Filed 10/21/20    Page 8 of 10




       I declare under penalty of perjury that the foregoing is true and correct.


Executed this 20th day of October, 2020.

                                                         ___/s/ Kristin Ridgeway______
                                                         Kristin Ridgway
                                                         KPMG LLP
                                                         550 South Hope St.
                                                         Suite 1500
                                                         Los Angeles, CA 90071




                                                 8
               Case 20-11768-CSS   Doc 502    Filed 10/21/20      Page 9 of 10




                         Schedule 1 for Supplemental Disclosure

Oklahoma County Treasurer

Vivolo SRL

Waste Management

Chatham County Tax Commissioner

Judith Robles

Lisa Virtue

RetailMeNot, Inc.




US-DOCS\117705324.4
              Case 20-11768-CSS    Doc 502    Filed 10/21/20   Page 10 of 10




                      Schedule 2 - Supplemental List of Connections

Oklahoma County Treasurer

Waste Management

Chatham County Tax Commissioner

RetailMeNot, Inc.




US-DOCS\117705324.4
